— Judgment unanimously affirmed. Memorandum: We reject defendant’s contention that the evidence at trial was insufficient to establish that he had been driving while intoxicated. At trial, four police officers testified that defendant had the odor of alcohol on his breath, had slurred speech and had difficulty walking. In addition, the arresting officer testified that defendant twice failed in attempting to recite the alphabet. That uncontroverted testimony was sufficient to establish that defendant was "incapable of employing the physical and mental abilities which he is expected to possess in order to operate a vehicle as a reasonable and prudent driver” (People v Cruz, 48 NY2d 419, 428, appeal dismissed 446 US 901; see, People v DeBlase, 142 AD2d *1017926; People v Ottomanelli, 107 AD2d 212, 217, Iv denied 66 NY2d 617; see also, People v Le Beau, 134 AD2d 929).
We have examined defendant’s other contention and find it to be without merit. (Appeal from Judgment of Cattaraugus County Court, Kelly, J. — Felony Driving While Intoxicated.) Present — Denman, P. J., Boomer, Pine, Lawton and Davis, JJ.